Citation Nr: 0304455	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder.

2.  Entitlement to service connection for chronic myelogenous 
leukemia.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation, effective December 1, 1998, 
and denied service connection for leukemia.

In February 2003, the veteran and a friend testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by total 
occupational impairment.

2.  Chronic myelogenous leukemia is not attributable to 
service.

3.  Chronic myelogenous leukemia is not a presumptive disease 
related to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

2.  Chronic myelogenous leukemia was not incurred in or 
aggravated by service, to including being the result of Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

The Board notes that because it is granting the veteran's 
claim for an increased evaluation for post-traumatic stress 
disorder in full, that it need not address whether VA had met 
its duty to notify and assist as to that claim, as the 
100 percent grant is a full grant of benefits.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the July 2000 rating 
decision and the November 2000 statement of the case.  He was 
specifically told that chronic myelogenous leukemia was not 
one of the diseases that is associated with Agent Orange 
exposure.  He was also informed that there was no evidence 
showing that this was incurred in or aggravated by service.  
At the February 2003 hearing, the undersigned informed the 
veteran that if chronic myelogenous leukemia was not in the 
list of diseases associated with Agent Orange exposure that 
the veteran would need to show that it was "due to 
service."  Transcript (Tr.) at 12.  He stated that such 
could be provided by a medical opinion.  Tr. at 13.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
March 1999 letter, the RO stated that if the veteran had been 
treated for his disability that he should furnish the name 
and address of any doctor, to include the dates of treatment, 
and that he should furnish the authorization for VA to obtain 
those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's VA medical records from the 
Chicago, Illinois, and Albuquerque, New Mexico, VA Medical 
Centers.  The veteran has not alleged that there exists any 
records that VA has not obtained.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo a VA 
examination related to his claim for service connection.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Post-traumatic stress disorder

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), which 
addresses post-traumatic stress disorder, the criteria are as 
follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an initial 
evaluation of 100 percent for post-traumatic stress disorder.  
The reasons follow.

A September 1999 VA hospitalization summary report shows that 
the veteran was entered in the post-traumatic stress disorder 
program.  The examiner noted at the time the veteran was 
entering the program that he complained of flashbacks, 
nightmares, intrusive thoughts, inability to keep jobs, 
having poor interpersonal relationships (he indicated he had 
been married and divorced twice), depression with sleep 
problems, anger outbursts, and social isolation with no 
friends.  The veteran indicated that he had last worked in 
1998.  The examiner indicated that the veteran had been 
assigned to both individual and group psychotherapy.  The 
final diagnosis was post-traumatic stress disorder, which the 
examiner stated was chronic.  The GAF scores entered were a 
30 at present and 30 for the past year.

A December 1999 VA psychiatric evaluation report shows that 
the veteran reported feelings of guilt about what he did 
while in Vietnam.  He stated he felt like he was responsible 
for some deaths.  The veteran reported he was unable to hold 
a job and unable to get a job.  He stated that once he 
returned from Vietnam, he began drinking, at which time he 
was unable to hold a job.  The examiner stated that the 
veteran's mood was short and sad.  He entered diagnoses of 
adjustment disorder with depressed mood and anxiety and post-
traumatic stress disorder.  He entered a Global Assessment of 
Functioning (GAF) score of 50 to 55.

A September 2000 VA hospitalization summary report shows that 
the veteran was readmitted into the post-traumatic stress 
disorder program.  At the time of discharge, the examiner 
entered a diagnosis of post-traumatic stress disorder and GAF 
scores of 31, both for the present and the past year.

In a February 2003 letter, a VA social worker stated that he 
first saw the veteran in October 1998, at which time the 
veteran was given a diagnosis of chronic, severe post-
traumatic stress disorder and a GAF score of 45.  He noted 
that such GAF score may have been higher than it should have 
been.  The social worker noted that the veteran had been 
hospitalized twice for post-traumatic stress disorder.  He 
added that due to the veteran's long working hours, he was 
unable to attend treatment for his post-traumatic stress 
disorder.  The social worker stated that due to the veteran's 
post-traumatic stress disorder symptoms of anger, 
hyperarousal, emotional numbing, avoidance, and isolation and 
alienation from others that he should not be in the work 
force.  He noted that the veteran's post-traumatic stress 
disorder symptomatology was not feigned or exaggerated and 
that the veteran should be considered unemployable.

The veteran and a friend testified before the undersigned at 
a February 2003 video conference hearing.  There, the veteran 
stated that he last worked in 1998 and had not worked on a 
regular basis since that time.  He stated he felt that he 
could not work due to his post-traumatic stress disorder.  
The veteran stated he was under psychiatric care at the VA 
medical facility in Albuquerque.  The veteran's friend 
indicated that the veteran spent most of the day watching 
television and would stay in the house.  She stated that the 
veteran avoided crowds because he was uncomfortable with 
crowds.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 100 percent 
evaluation for post-traumatic stress disorder.  The Board 
finds that based upon its review of the evidence of record, 
including the testimony that the veteran provided in February 
2003, establishes that the veteran is unable to work due to 
his post-traumatic stress disorder symptoms.  A VA social 
worker made this determination in a February 2003 letter.  
The veteran has been hospitalized twice in one year due to 
his post-traumatic stress disorder symptoms.  There is no 
evidence to refute the VA social worker's opinion that the 
veteran is unable to be in the workforce due to his post-
traumatic stress disorder.

This determination is supported by the GAF scores of 30, 31, 
45, and 50-55 assigned to the veteran's post-traumatic stress 
disorder symptomatology.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence 
which the Court has noted the importance of and defined the 
terms of the GAF score.  See Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 46-47 (4th ed. 1994).  A 
GAF score of 30 (which falls into the range of 21-30) is 
defined as "Behavior is considerably influenced by delusions 
or hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Id. (emphasis added).  A GAF score 
between 31 and 40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed [person] avoids friends, neglects 
family, and is unable to work . . .)."  Id. (emphasis 
added).  A GAF score between 41 and 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id. (emphasis 
added); see Richard v. Brown, 9 Vet. App. 266, 267 
(1996)(discussing a GAF score of 50).  Such GAF scores 
contemplate the inability to work as a result of the 
psychiatric disorder.

Accordingly, for the reasons stated above, a 100 percent 
evaluation for post-traumatic stress disorder is granted.  
The Board notes that it finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

III.  Chronic myelogenous leukemia

The Board notes that the diagnosis of chronic myelogenous 
leukemia is not in dispute, as is the year in which the 
veteran was first diagnosed with the disease-1998.  
Additionally, the Board concedes the veteran was exposed to 
Agent Orange while in Vietnam.  The issue before the Board is 
whether the diagnosis of chronic myelogenous leukemia is 
related to the veteran's service, to include being due to 
Agent Orange exposure.

A December 1999 VA examination report shows that the veteran 
reported he was first diagnosed with chronic myelogenous 
leukemia in August 1998.  He stated he was having fatigue, 
weight loss, and ankle pain at that time.  The examiner 
examined the veteran and entered a diagnosis of chronic 
myelogenous leukemia in chronic phase with positive 
Philadelphia chromosome.  He noted that it was not in 
remission.  

VA treatment reports show that the veteran underwent 
chemotherapy in 1999.

At the February 2003 hearing before the undersigned, the 
veteran stated that he had been told by physicians that the 
chronic myelogenous leukemia was probably caused by Agent 
Orange exposure in service.  The undersigned informed the 
veteran that he could submit a medical opinion and have the 
physician explain how he/she was familiar with the medical 
circumstances and that the veteran's chronic myelogenous 
leukemia was due to Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, Type II 
diabetes mellitus, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2002).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for chronic myelogenous 
leukemia.  The service medical records are silent for any 
findings or diagnosis of chronic myelogenous leukemia in 
service or within one year following the veteran's discharge 
from service.  The first showing of chronic myelogenous 
leukemia was in 1998.  No medical professional has attributed 
the diagnosis of chronic myelogenous leukemia to the 
veteran's service, to include Agent Orange exposure.  

Additionally, the Board further notes that service connection 
for chronic myelogenous leukemia cannot be granted based upon 
a presumptive disease process.  First, such cancer does not 
fall within those that have been determined to be linked with 
Agent Orange exposure.  Moreover, no medical professional has 
stated that the chronic myelogenous leukemia is a result of 
Agent Orange exposure to allow service connection to be 
granted on this basis.  Accordingly, service connection for 
chronic myelogenous leukemia on the basis of Agent Orange 
exposure is not warranted.  See id.

The Board is aware that The National Academy of Sciences 
Institute of Medicine released its latest biennial report on 
the health effects of herbicide exposure, Veterans and Agent 
Orange: Update 2002, on January 23, 2003.  Based on this 
report, the Secretary of VA has determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of chronic lymphocytic leukemia.  
Right now, only a draft regulation has been prepared which 
will amend 38 C.F.R. §3.309(e), adding chronic lymphocytic 
leukemia as a presumptive disease associated with exposure to 
herbicides.  However, without the regulation passing, service 
connection for such cannot be granted based on the 
presumption until final regulations are published later this 
year.  Regardless, the Board notes that the veteran has been 
diagnosed with chronic myelogenous leukemia, which is not a 
diagnosis of chronic lymphocytic leukemia.  Accordingly, even 
if the regulation had been passed, it would not assist the 
veteran in his claim for service connection for chronic 
myelogenous leukemia, as this claim has been developed.

The Board is aware that the veteran alleged that he had been 
told by doctors that his chronic myelogenous leukemia was 
related to Agent Orange exposure.  The United States Court of 
Appeals for Veterans Claims has found that "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, while 
the veteran's testimony at the February 2003 hearing was 
credible, the veteran's report of what was told to him by a 
doctor may not constitute competent medical evidence to 
establish a nexus between the diagnoses of chronic 
myelogenous leukemia and service, to include Agent Orange 
exposure.  

The Board finds that the preponderance of evidence is against 
the veteran's claim for service connection for chronic 
myelogenous leukemia, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to an initial evaluation of 100 percent for post-
traumatic stress disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for chronic myelogenous 
leukemia is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

